Citation Nr: 1118655	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-03 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to July 30, 2004, for the assignment of a 70 percent disability rating for bipolar disorder.

2.  Entitlement to a rating in excess of 70 percent for a bipolar disorder.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left foot disorder.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for chronic sinusitis.


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to October 1980 and from May 1981 to December 1986.

These matters come before the Board of Veterans' Appeals (Board) from October 2007 (earlier effective date) and October 2008 (increased rating for bipolar disorder, new and material left foot and left knee, and sinusitis) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Board notes that following the most recent March 2009 statement of the case, numerous duplicative documents, consisting of service treatment records and outpatient treatment records were submitted by the Veteran in June 2010.  As these documents are merely repetitive, waiver of RO consideration is not needed.  Moreover, the Board acknowledges that the Veteran reflected that he had moved out of the State of Michigan to Orlando, Florida. 

The Board additionally notes that the Veteran also perfected appeals from an October 2004 rating decision for the issues of entitlement to service connection for a left knee disorder and a heart disorder secondary to service-connected hypertension.  Moreover, the Veteran perfected appeals from a March 2005 rating decision for the issue of an increased rating for a deviated nasal septum and from a January 2007 rating decision for the issue of entitlement to service connection for posttraumatic stress disorder.  However, in a November 2007 communication, the Veteran withdrew these appeals.  Thus, these issues are no longer before the Board. The Board notes that the Veteran has subsequently filed a new claim for his left knee, which will now be addressed on a new and material basis. 

Moreover, although the Veteran had appealed a July 2005 rating decision which denied entitlement to a total disability rating based on individual unemployability (TDIU), this issue was subsequently granted in an October 2007 rating decision.  The Veteran indicated in his November 2007 statement that he was satisfied as to this issue.  As he did not appeal the effective date assigned this issue is not before the Board.  

The Board further notes that the statement of the case issued in March 2009 also listed new and material claims (heart disease, bilateral great toes and a head injury), increased rating claims for (left inguinal hernia, fracture of the right clavicle, deviated nasal septum, a scar for a left inguinal scar, hypertension, special monthly compensation for erectile dysfunction, chronic headaches/migraines).  A substantive appeal was not filed with respect to these issues.  See 38 C.F.R. § 20.202 (2010).  The Board has considered the case of Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) found 38 U.S.C.A. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a substantive appeal was untimely.  Consequently, because the 60-day filing period is not jurisdictional, VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely substantive appeal.  The Court in Percy also went on to determine that any issue concerning the timely filing of the substantive appeal in that particular case was waived by VA, due to the fact that VA seemed to have treated the Veteran's appeal as if it were timely perfected for more than 5 years before being raised by the Board in the first instance, including almost 2 years after a Board hearing was held on the claim.

However, inasmuch as the RO has not taken any action to indicate to the Veteran that such issues remain on appeal and it took steps to close the appeals (see May 2009 certification of Appeal [VA Form 8]), the requirement that there be a substantive appeal is not waived.  The facts of this case are clearly distinguished from the Court's holding in Percy v. Shinseki, 23 Vet. App. 37 (2009), because in this appeal the Veteran was not misled by actions on the part of VA into believing that he had perfected an appeal as to this issue.  Moreover, the Veteran has not submitted any statements indicating that he wished to appeal these matters or that he currently believes these matters are on appeal.  In fact, the Veteran indicated in his March 2009 substantive appeal that he was specifically only appealing his left knee, fracture of the left foot, chronic sinusitis and increased rating for a bipolar disorder from the October 2008 rating decision.  Therefore, the Board concludes that the issues regarding new and material claims (heart disease, bilateral great toes and a head injury) and increased rating claims for (left inguinal hernia, fracture of the right clavicle, deviated nasal septum, a scar for a left inguinal scar, hypertension, special monthly compensation for erectile dysfunction, chronic headaches/migraines) are not currently on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA Treatment Records - First, the claims file reflects that the Veteran has received medical treatment from the Battle Creek VA Medical Center (VAMC); however, as the claims file only includes treatment records from that facility dated up to June 2007, any additional records should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should obtain and associate with the claims file all outstanding VA records.

Second, the Veteran indicated in his March 2009 substantive appeal, that a copy of an August 18, 2008 compensation and pension examination was missing from his claims file.  The RO is asked to determine if there is an examination from this date and if so it should be associated with the claims file. 

Social Security Administration (SSA) Records - Third, the Board notes that various VA treatment records make reference to the Veteran's receipt of SSA disability income, in recent years.  Moreover, there are some SSA records which have been submitted by the Veteran on two occasions.  It is unclear whether the Veteran is currently in receipt of SSA benefits.  For example, at a July 2008 VA examination the Veteran reported that he had been on SSA disability benefits but that he had lost those benefits.  At a June 2005 VA examination the Veteran indicated that he had previously been on Social Security but had been cut off; although he indicated he was in the process of appealing.  At a September 2004 VA examination the Veteran reported that he had qualified for Social Security in the 1990's but had had it taken away from him when he was noted to be working from 1996 to 1998.  At a January 1999 psychiatric evaluation the Veteran reported being on disability for knee problems and depression.  While it appears that some SSA records have been associated with the claims file, a copy of the SSA decision awarding benefits and all records underlying that decision has not been obtained.  

VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  Indeed, the Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant. Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  Although it is unclear for what disorder the Veteran is currently receiving, or has received in the past, disability benefits for, the relevancy of these documents has not yet been ruled out.  As such, these records must be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his (bipolar, left foot, left knee, and chronic sinusitis) disorders.  After the Veteran has signed the appropriate releases (VA Form 21-4142), those records not already associated with the claims folder, should be obtained and associated with the claims folder.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The AMC/RO must obtain the Veteran's treatment records from the Battle Creek VAMC in Battle Creek, Michigan, dated from June 2007.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

3.  The AMC/RO should also determine if there is a C&P examination from August 18, 2008 from the Battle Creek VAMC.  See Veteran's March 2009 VA Form 9 for description.  If this C&P examination is located, this should be associated with the claims file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 


4.  Obtain all SSA records associated with the Veteran's disability claim, including copies of the SSA disability determination and all medical records considered.  If no records are available or do not exist, a response to that effect must be documented in the claims file, and the veteran must be notified.

5.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


